Citation Nr: 0908846	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from June 1954 to August 1957 
and again from June 1958 to September 1974.  The Veteran died 
in May 2005.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appellant indicated on her June 2007 VA Form 9 that he 
wished to testify at a Board hearing.  In November 2007 
correspondence, she indicated that she wanted to testify at 
an RO hearing in lieu of a Board hearing.  The appellant 
testified before a Decision Review Officer at an RO hearing 
in July 2008.  A transcript of this proceeding is associated 
with the claims file.  


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that he died in 
May 2005.  The immediate cause of death was listed as 
polymyositis; coronary artery disease was listed as an 
underlying cause of death.  

2.  At the time of the Veteran's death, he was not service-
connected for any disabilities.

3.  Service personnel records do not show that the Veteran 
served in or visited the Republic of Vietnam; therefore, 
exposure to herbicides may not be presumed.

4.  The cause of the Veteran's death did not have its onset 
during or within any applicable presumptive period, and is 
not shown to be related to any in-service injury or disease 
to include the alleged exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
Specifically, the appellant contends that her husband was 
exposed to herbicides during his Vietnam era service and thus 
is entitled to presumptive service connection for his 
diagnosis of prostate cancer.  While the death certificate 
lists the cause of death as polymyositis, the appellant 
contends that the actual cause of death was prostate cancer.  

Legal Criteria

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal 
Circuit held that VA's interpretation of the phrase "served 
in the Republic of Vietnam," to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

In this case, the Veteran died in May 2005.  The death 
certificate lists the immediate cause of death as 
polymyositis and an underlying cause of death was listed as 
coronary artery disease.  A review of the Veteran's private 
treatment records prior to his death shows that he was first 
diagnosed with coronary artery disease in January 1989 and 
was diagnosed with polymyositis in May 2005.  These records 
also show a diagnosis of prostate cancer in December 2003.  
During the Veteran's lifetime, service connection was not in 
effect for any disorder.  

While the Veteran's private treatment records show that he 
was diagnosed with prostate cancer prior to his death, the 
Board finds that he is not entitled to the presumptive 
service connection under 38 C.F.R. § 3.307 as there is no 
evidence that the Veteran ever set foot in Vietnam.  Although 
the Veteran was awarded the Vietnam Service Medal, service 
records do not show that he actually set foot in Vietnam.  
Furthermore, during the July 2008 RO hearing, the appellant 
indicated that the Veteran was stationed on a ship off the 
coast of Vietnam and did not recall the Veteran mentioning 
that he was actually in-country (set foot) in Vietnam.  As 
such, the appellant is not entitled to the presumption under 
38 C.F.R. § 3.307.

Even if there was evidence that the Veteran set foot in the 
Republic of Vietnam during the Vietnam era and was therefore 
presumed to have been exposed to Agent Orange during service, 
the Board observes that polymyositis and/or coronary artery 
disease are not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under § 
3.309(e).  While the appellant contends that the Veteran's 
death was caused by his prostate cancer, the death 
certificate shows that the Veteran died of polymyositis due 
to coronary artery disease.  There is no competent evidence 
showing that prostate cancer caused or contributed to the 
cause of the veteran's death. 

The Board also finds that the preponderance of the evidence 
is against a claim of service connection for the cause of the 
Veteran's death on a direct basis.  38 U.S.C.A. § 5107(b).  
The Veteran's service treatment records are silent as to any 
complaint or diagnosis of polymyositis or heart disorder, or 
even associated symptomatology.  He was not diagnosed with 
polymyositis until May 2005, 31 years after service, and was 
not diagnosed with coronary artery disease until January 
1989, 15 years after his separation from service.  There is 
also no competent evidence of record, medical or otherwise, 
which links the Veteran's polymyositis or coronary artery 
disease to any event relating to his service, including the 
alleged herbicide exposure.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim.  Nevertheless, unsupported 
by medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The competent evidence indicates that the cause of the 
Veteran's death was polymyositis due to coronary artery 
disease, which occurred 31 years after service.  There is 
nothing in the record establishing a causal connection 
between the Veteran's death and any incident of his active 
military service.  Accordingly, the preponderance of the 
evidence is against the appellant's claim, and service 
connection for the cause of the Veteran's death must be 
denied.  The Board has considered the benefit of the doubt 
rule, but as the evidence is not in relative equipoise, the 
rule is not for application at this time.  38 U.S.C.A. 
§ 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
specific notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2005.  Because service connection 
was not in effect for any disabilities suffered by the 
Veteran, properly tailored notice need not have included the 
items listed in (1) and (2) above.  Thus, the notice was 
sufficient with regard to Hupp.  The notice informed the 
appellant that the evidence needed to show that the Veteran 
died from a service-related injury or disease; notice that 
encompasses, in layperson's terms, the requirements for 
substantiating a claim that the Veteran died of a condition 
that warranted service connection. 

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned.  Dingess, 19 Vet. App. at 
473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board although 
she declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA need not obtain a medical opinion with respect to the 
service connection claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  In this case, there is no competent evidence 
that suggests a causal link between the Veteran's death and 
any incident of active duty.  Indeed, in view of the absence 
of a related disorder during service and the 31 year gap 
between the Veteran's death and active duty, relating the 
Veteran's death to his service would be entirely speculative.  
Therefore, there is no duty to provide a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


